number release date internal_revenue_service index number -------------------- ------------------- --------------------- -------- ------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number -------------------- refer reply to cc fip b04 plr-107409-06 date date ------------------ -------------------- --------------------- ----------------------- ------------------------------------------------ legend legend date a date b taxpayer w trust dear ---------------- this ruling responds to a letter of date a and additional submissions submitted on behalf of taxpayer requesting a ruling concerning the income_tax consequences of the proposed transfer of a life_insurance_policy from taxpayer to trust under sec_101 of the internal_revenue_code facts taxpayer and w are married to each other taxpayer as grantor and w as trustee executed an agreement of trust dated date b_trust agreement creating trust for the benefit of the issue of the marriage of taxpayer and w the trustee has the absolute discretion to distribute the income and principal of trust to and among the grantor’s issue the trust agreement provides that the trust is irrevocable taxpayer represents that trust is a grantor_trust for federal_income_tax purposes taxpayer owns a variable_universal_life_insurance policy policy taxpayer is the original_purchaser of the policy and has paid all policy premiums taxpayer proposes to transfer the policy to trust for valuable consideration plr-107409-06 taxpayer requests a ruling that the purchase of the policy from taxpayer by the trust will not constitute a transfer for a valuable consideration within the meaning of sec_101 law and analysis sec_101 of the code provides that except as otherwise provided in sec_101 sec_101 and sec_101 gross_income does not include amounts received under a life_insurance_contract if such amounts are paid_by reason of the death of the insured sec_101 provides generally that if a life_insurance_contract or any interest therein is transferred for a valuable consideration the exclusion_from_gross_income provided by sec_101 is limited to an amount equal to the sum of the actual value of such consideration and the premiums and other_amounts subsequently paid_by the transferee the term transfer for a valuable consideration is defined for purposes of sec_101 in sec_1_101-1 of the income_tax regulations as any absolute transfer for value of a right to receive all or a part of the proceeds of a life_insurance_policy revrul_85_13 1985_1_cb_184 provides that if a grantor is treated as the owner of an entire trust the grantor is considered to be the owner of the trust's assets for federal_income_tax purposes under revrul_85_13 a transaction cannot be recognized as a sale_or_exchange for federal_income_tax purposes if the same person is treated as owning the purported consideration both before and after the transaction in the present case taxpayer has represented that trust is a grantor_trust of taxpayer thus taxpayer is treated for federal_income_tax purposes as the owner of all of the assets of the trust therefore the proposed transfer of the policy by taxpayer to trust even though for a valuable consideration will be disregarded for federal income purposes and will not affect the application of sec_101 to amounts the beneficiaries of the policy will receive upon the death of taxpayer conclusion based solely on the information submitted and the representations made we conclude that the transfer of the policy by taxpayer to trust for a valuable consideration will be disregarded for federal_income_tax purposes and thus will not constitute a transfer for a valuable consideration within the meaning of sec_101 plr-107409-06 the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your first and second authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling mark smith chief branch office of associate chief_counsel financial institutions products sincerely s
